Citation Nr: 1215961	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1955 to February 1958 and from February 1970 to February 1975, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for hypertension.

In April 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

Medical records, including a September 2007 examination report from Robert Person, M.D. and an April 2008 VA nurse practitioner evaluation note, reveal that an elevated blood pressure reading of 160/63 was recorded and that diagnoses of hypertension were provided.  Thus, there is competent evidence of current hypertension.

Service treatment records reflect that in December 1972 and February 1975, elevated blood pressure readings of 118/90 and 130/100 were recorded, respectively.  Further,  as the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(2011).

The Veteran contends that his hypertension is related to herbicide exposure in service or, in the alternative, is related to his service-connected diabetes mellitus.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part III, Subpart iv, Chapter 4, Section F, Paragraph 22(c) (December 29, 2007), directs that hypertension may, in certain instances, be caused or aggravated by diabetes mellitus.

In sum, there is competent evidence of current hypertension and clinical evidence of elevated blood pressure readings in service.  There is also evidence that the Veteran's hypertension may be related to his service-connected diabetes.  VA's duty to obtain an examination as to the etiology of any current hypertension is, therefore, triggered.  Such an examination is needed to obtain a medical opinion as to whether any current hypertension had its onset in service or in the year immediately following service, is related to a disease or injury in service, or was caused or aggravated by the Veteran's service-connected diabetes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of any current hypertension.  All indicated tests and studies should be conducted.
The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension (any hypertension diagnosed since June 2008) had its onset in service or in the year immediately following any period of service, is related to the elevated blood pressure readings in service, is related to conceded herbicide exposure in service, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension (any hypertension diagnosed since June 2008) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected diabetes mellitus.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the hypertension prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of the elevated blood pressure readings recorded in service in December 1972 and February 1975 and the Veteran's conceded exposure to herbicides in service.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



